In an action, inter alia, to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Kings County (Garry, J.), dated October 19, 1999, which denied its motion for summary judgment dismissing the complaint, without prejudice to renew.
Ordered that the order is affirmed, with costs.
The plaintiff commenced this action against the defendant, a national and international delivery service, after a check the defendant collected on behalf of the plaintiff pursuant to a collection on delivery (C.O.D.) was not honored on the ground that it was counterfeit. The plaintiff seeks damages arising from negligence, breach of contract, and breach of express and implied warranties. After issue was joined, but before disclosure, the defendant moved for summary judgment dismissing the complaint. The defendant asserted that the plaintiffs claims were preempted by Federal statute (see, 49 USC, Appendix § 1305 [a] [1], reenacted and transferred to 49 USC § 41713 [b] [1]) and that, in any event, as a matter of law, it *440fulfilled its duties under the parties’ contract. The Supreme Court denied the defendant’s motion. We affirm.
The plaintiffs claims, all of which arise out of the parties’ contractual relationship, are not preempted by Federal statute (see, 49 USC, Appendix § 1305 [a] [1]; American Airlines v Wolen, 513 US 219). Moreover, due to the lack of disclosure, it would be premature to grant summary judgment (see, CPLR 3212 [f]; Lantigua v Mallick, 263 AD2d 467). Thus, the defendant’s motion for summary judgment was properly denied without prejudice to renewal after disclosure (see, Smith v City of New York, 133 AD2d 818; Ottinger v Dempsey, 122 AD2d 125). Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.